Citation Nr: 1812696	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of ten percent for hypertension. 

2. Entitlement to service connection for an acquired psychiatric disability, to include depression, insomnia, panic attacks, mood swings, and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C. § 1702.

3. Entitlement to service connection for aching joints, to include left shoulder, left knee, and left ankle disabilities. 

13. Entitlement to service connection for right shoulder, right knee, and right ankle disabilities as secondary to left shoulder, left knee, and left ankle disabilities.

4. Entitlement to service connection for a heart disability.  


6. Entitlement to service connection for erectile dysfunction. 

7. Entitlement to service connection for a bilateral foot disability. 

8. Entitlement to service connection for bilateral hearing loss. 

9. Entitlement to service connection for a sleep disability.  

10. Entitlement to service connection for residuals of a traumatic brain injury. 

11. Entitlement to service connection for a cervical disability. 

12. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 

14. Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1987 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from April 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Board has re-characterized the issues of entitlement to service connection for depression, panic attacks, insomnia, mood swings, and posttraumatic stress disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). The claim is analyzed on its merits below. 

The issues of service connection for a bilateral eye disability, a headache disability,  and cervical and lumbar disabilities have been raised by the record in a September 2014 VA-Form 526 (Supplemental Claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to an increased rating for hypertension, and entitlement to service connection for a heart condition, erectile dysfunction, swollen feet, a sleep disability, residuals of a traumatic brain injury, a cervical disability, peripheral neuropathy and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative medical evidence does not indicate the Veteran has a PTSD disability. 

2. The Veteran's current depressive disorder is not related to his military service. 

3. An active psychosis was not shown to have developed within two years of separation from active duty service. 

3. The Veteran does not have current hearing loss, right knee or right ankle disabilities.

4. The Veteran's aching joints, to include left shoulder, left knee and left ankle disabilities, have been diagnosed and therefore cannot be presumptively service-connected due to an undiagnosed illness or a medically unexplained multi-symptom illness.

5. The Veteran's left shoulder, left knee and left ankle disabilities were not incurred in service or diagnosed within the presumptive period after service.  

6. The Veteran's current right shoulder disability was not caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met. 38 U.S.C. §§ 1110, 1131, 1132, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702 have not been met. 38 U.S.C. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2017).

2. The criteria for service connection for an impaired hearing disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

3. The criteria for service connection for aching joints, to include left shoulder, left knee, and left ankle disabilities, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for right shoulder, right knee, and right ankle disabilities have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Additionally, pursuant to 38 U.S.C. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation. 38 U.S.C. § 1117 (a) (1); 38 C.F.R. §  3.317  (a) (1). 

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C. § 1117 (a) (2) (A), (B), (C); 38 C.F.R. § 3.317 (a) (2) (i) (B).

VA has defined a medically unexplained chronic multi-symptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317 (a) (2) (ii).

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117 (a)(2)(B), the law provides a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuro-psychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C. § 1117 (g); 38 C.F.R. § 3.317 (b).

The provisions of 38 C.F.R. § 3.317 (a) (ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multi-symptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In addition, certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Acquired psychiatric disability, to include depression
and posttraumatic stress disorder (PTSD)

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Here, the Veteran's claim was within the Board's jurisdiction since September 2011 and can therefore be considered under either DSM-IV or DSM-V.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

Service treatment records do not indicate any complaints, diagnoses or treatments for an acquired psychiatric disability in service.

VA treatment records indicate the Veteran began receiving counseling for depression and PTSD symptoms in January 2011. At a July 2012 VA medical examination, the Veteran reported his PTSD stressor event was witnessing an altercation among several service members. He denied witnessing any other traumatic events in service. He also reported an anxious mood, difficulty sleeping, a decline in interest in some activities, and that his depressed mood had its onset approximately two years previously. The examiner noted the Veteran did not endorse symptoms with appetite and energy levels, guilt, or concentration and memory problems. The Veteran did not report panic attacks. The examiner noted the Veteran did not have a formal diagnosis of PTSD but rather was being treated for reporting symptoms of PTSD. 

The examiner found the Veteran's reported stressor and symptoms did not warrant a PTSD diagnosis. The examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), and noted that the Veteran's depressive symptoms were not "due to his report of experiences in the military" but were "more recent" in nature.

The preponderance of the evidence is against service connection for an acquired psychiatric disability, to include PTSD and depression. The Veteran does not have a current diagnosis of PTSD, and the probative medical evidence indicates his depressive symptoms, to include insomnia, panic attacks and mood swings, are not related to his military service. The claim for service connection for an acquired psychiatric disability is denied.

Diagnosis of a mental condition for treatment purposes only
under 38 U.S.C. § 1702

Under 38 U.S.C. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.

The Veteran had active duty service during the Persian Gulf War, and was discharged in November 1993. As noted above, VA treatment records indicate the Veteran began receiving counseling for depression and PTSD symptoms in January 2011. 

The claim for entitlement to service connection for psychosis for treatment purposes only is denied. There is no probative medical evidence that indicates the Veteran developed psychosis either during active service or within two years of separating from active service. Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C. § 1702.




Impaired hearing

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran does not have a current diagnosis of hearing loss in accordance with VA provisions. At the December 2010 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
15
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear using the Maryland CNC test. The examiner diagnosed the Veteran with normal hearing sensitivity in the 250Hz to 3000 Hz range, with mild notching sensorineural hearing loss in the 4000Hz to 8000Hz range, in both ears. The examiner opined the results were "suggestive of a noise-induced etiology" and noted the Veteran reported "a significant history of occupational noise exposure following military service."

The preponderance of the evidence is against the claim of service connection for hearing loss. The Veteran does not demonstrate a current hearing loss disability. Without a current disability, there can be no claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof of a present disability there can be no valid claim.")

Aching Joints, to include left shoulder, left knee and left ankle disabilities

An August 2011 MRI imaging showed supraspinatus tendinosis with a partial tear in the Veteran's left shoulder. August 2011 x-rays showed a suspected meniscus tear with a para-meniscal cyst in the Veteran's left knee. March 2012 MRI imaging showed tenosynovitis with a partial tear in the Veteran's left ankle. 

The Veteran's November 1988 pre-induction report of medical history indicates the Veteran reported a broken left ankle prior to service. He denied having a "trick" or locked knee or a painful or "trick" shoulder or elbow. His clinical upper and lower extremities evaluation was normal. 

Service treatment records show the Veteran was injured in a motor vehicle accident (MVA) in October 1987. He sustained a contusion to his kidney and lacerations to his left shoulder. The Veteran contends that in addition to this incident, he fell into a hole in 1989, further injuring his left side. A review of the Veteran's military service treatment records do not show any medical incident reports of an injury to his left shoulder or left knee due to a fall. The Veteran complained of left ankle pain in early February 1989, in which he denied any recent trauma. He was assessed with a residual first degree sprain. In late February 1989, he again complained of left ankle pain, reporting that he had twisted it. He was assessed with a first degree inversion sprain and given light duty, pain medication and an ACE bandage wrap. There are no other complaints, diagnoses or treatments for left shoulder, left knee, or left ankle disabilities in service. 

At the August 2012 VA medical examination, the Veteran reported constant joint pain in his left shoulder, left knee and left ankle. The examiner noted that the Veteran's joint pain etiology has been diagnosed and is therefore not related to an undiagnosed illness or a medically unexplained multi-symptom illness in service. The examiner opined that the Veteran's diagnoses are not related to service because there was no evidence of a trauma to the Veteran's left shoulder, left knee or left ankle in service. 

The preponderance of the evidence is against a claim of service connection for aching joints, to include left shoulder, left knee and left ankle disabilities. The Veteran's left shoulder, left knee and left ankle disabilities have been diagnosed, and cannot be presumptively service-connected due to an undiagnosed illness or a medically unexplained multi-symptom illness. In addition, there is no probative medical evidence that indicates the Veteran's current diagnoses were incurred in service or diagnosed within the presumptive period after separation. Service connection is denied for aching joints, to include left shoulder, left knee and left ankle disabilities.

Right shoulder, right knee and right ankle disabilities

The Veteran contends he has right shoulder, right knee and right ankle disabilities secondary to his left shoulder, left knee and left ankle aching joints disability. Since the Veteran does not allege direct service connection, nor does the record raise this theory of entitlement, the Board will restrict its analysis to secondary service connection only.

At the August 2012 VA medical examination for the Veteran's aching joints, the Veteran's right shoulder demonstrated degenerative changes of the acromioclavicular joint. The Veteran's right knee and right ankle showed no acute abnormalities on x-rays. 

The preponderance of the evidence is against the claims of service connection for right shoulder, right knee and right ankle disabilities. There is no probative medical evidence that indicates the Veteran's right shoulder disability was incurred in service or was caused or aggravated by a service-connected disability. In addition, there is no probative medical evidence indicating the Veteran has current right knee or right ankle disabilities. As noted above, without a current disability, there can be no claim for service connection. See Brammer, supra. The claims for service connection for right shoulder, right knee and right ankle disabilities are denied.
 


ORDER

Service connection for an acquired psychiatric disability, to include depression and PTSD, is denied.

Service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C. § 1702, is denied.

Service connection for impaired hearing is denied.

Service connection for aching joints, to include left shoulder, left knee and left ankle disabilities, is denied.

Service connection for right shoulder, right knee and right ankle disabilities are denied.

REMAND


In June 2016, the Veteran testified that his service-connected hypertension disability has worsened and demonstrates symptoms warranting a higher rating. The Veteran's report is competent evidence and, since over five years have passed since the July 2012 VA medical examination, an updated examination is needed to fully and fairly evaluation his disability. 

In addition, the Veteran contends he experiences several symptoms that are result of his service in the Persian Gulf. In the development of his claims, he was afforded a VA examination with respect to his claimed aching joints, psychiatric and hypertension symptoms. Following the August 2012 VA medical examination, he claimed additional symptoms as either directly related to service or, alternatively, as manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness. Additional examinations are required to fully and fairly evaluate his claims.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records and associate them with the claims file, to include the Beaumont and Houston VA medical centers (VAMCs).

3. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the severity of his hypertension disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. An explanation should be given for all opinions and conclusions rendered.

4. Schedule the Veteran for a Gulf War examination with regard to the claims of service connection for a heart condition, erectile dysfunction, swollen feet, sleep disturbances, a stomach condition, bulging discs in the neck, residuals of a traumatic brain injury, and peripheral neuropathy symptoms. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Is the Veteran's reported symptomatology attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

b) If the VA examiner determines that the Veteran's symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's symptomatology consistent with: (1) a diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology, (2) a diagnosable, chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c. If the VA examiner determines that the Veteran's symptomatology is either a diagnosable, chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

 i) Did the Veteran's diagnosed disability have its onset during service or is it otherwise causally related to any event or circumstance of service?

 ii) Is the Veteran's diagnosed disability related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

 iii) Is the Veteran's diagnosed disability proximately due to or aggravated by a service-connected disability, to include the medication prescribed as treatment for a service-connected disability? [i.e. hypertension, tinnitus]

iv) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner MUST review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* In October 1998, the Veteran was involved in an MVA. He was assessed with multiple lacerations, loss of consciousness, and rule out kidney contusion. At the urology consultation, he was assessed with a renal contusion. See VBMS entry dated June 24, 2014, titled "STR - Medical," pages 90 and 95 of 124.

* June 1992 chest x-rays revealed normal chest. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 71 of 96.

* In November 1992, the Veteran complained of chest pain, tightness and tingling down his right arm. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 47 of 124.

* In November 1992 the Veteran complained of upper chest pains, frontal headaches and constipation. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 31 of 124.

* In December 1992, the Veteran was treated in the emergency room for dyspnea and sub-sternal chest pain. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 33 of 124.

* In June 1993 the Veteran complained of stomach pains, cramping, anxiety and loose bowels two weeks after an MVA. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 21 of 124.

* August 1993 chest x-rays revealed a calcified density over the Veteran's left sixth posterior rib. See VBMS entry dated June 24, 2014, titled "STR - Medical," page 69 of 96.

* September 1993 report of medical history indicates the Veteran reported shortness of breath, pain or pressure in chest, night sweats, occasional chest pain, and a calcified mass. See VBMS entry dated June 24, 2014, titled "STR - Medical," pages 5-6 of 124. 

* In March 1995, the Veteran underwent an esophagogastroduodenoscopy and biopsy. He was assessed with erosive esophagitis without the presence of a hiatal hernia and non-erosive gastritis. See VBMS entry July 1996, titled "Medical Treatment Record - Non-Government Facility," pages 2-5 of 6.

* The Veteran was diagnosed with mild clinically significant sleep apnea in April 2012. See VBMS entry dated September 14, 2016, titled "Medical Treatment Record - Government Facility," page 25 of 36.

* In November 2012, the Veteran continued to report insomnia. See VBMS entry January 4, 2016, titled "Capri," page 177 of 202.

* In February 2013, the Veteran reported fatigue. The examiner noted the Veteran's fatigue symptoms were contributed by depression, insomnia, and stress. See VBMS entry January 4, 2016, titled "Capri," page 155 of 202.

* In April 2013, the Veteran reported that although his medications help with his nightmares and insomnia, he still has sleep issues. See VBMS entry January 4, 2016, titled "Capri," page 126 of 202.

* VA treatment records indicate the Veteran receives medication for erectile dysfunction.

* The Veteran testified at his June 2016 Travel Board hearing that he had a heart attack in February 2016 and that he was treated at the Beaumont VAMC.

* Service connection is in effect for hypertension and tinnitus.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinions cannot be made without resorting to speculation. 

The examiner should schedule additional examinations only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

5. Review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


